Name: Council Regulation (EEC) No 1587/86 of 23 May 1986 setting, for the 1986/87 cereals marketing year, the minimum price for potatoes to be paid by the starch manufacturer to the potato producer
 Type: Regulation
 Subject Matter: foodstuff;  plant product
 Date Published: nan

 No L 139/46 Official Journal of the European Communities 24 . 5 . 86 COUNCIL REGULATION (EEC) No 1587/86 of 23 May 1986 setting for the 1986/87 cereals marketing year the minimum price for potatoes to be paid by the starch manufacturer to the potato producer THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Article 1 1 . The minimum price for potatoes , to be paid by the manufacturer of potato starch to the potato producer for the quantity of potatoes required to manufacture one tonne of potato starch , on a ' factory gate ' basis shall be 293,79 ECU for the 1986/87 cereal marketing year. 2 . The price referred to in paragraph 1 shall be adjusted according to the starch content of the potatoes . Having regard to Council Regulation ( EEC ) No 2727 /75 of 29 October 1975 on the common organ ­ ization of the market in cereals ('), as last amended by Regulation ( EEC) No 1 579/ 86 ( 2 ), and in particular Article 1 1 ( a ) paragraph 2 thereof, Having regard to the proposal from the Commission , A rticle 2 The detailed rules for application of this Regulation will be drawn up in accordance with the procedure provided for in Article 26 of Council Regulation ( EEC) No 2727 / 75 . Whereas Council Regulation ( EEC ) No 1008/86 of 25 March 1986 laying down detailed rules for produc ­ tion refunds applicable to potato starch ( 3 ) requires that the Council should fix a minimum price for potatoes used for the manufacture of starch , to be paid on a ' fac ­ tory gate ' basis by the starch manufacturer to the potato producer ; whereas qualification for the premium pay ­ able to manufacturers of potato starch is conditional on the payment of this minimum price ; Whereas the supply prices of raw materials for the manufacture of starch should remain linked to main ­ tain equality of competition between the various starch industries , Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It is applicable for the 1986 /87 cereal marketing year . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 May 1986 . For the Council The President G. BRAKS (') OJ No L 281 , 1 . 11 . 1975 , p. 1 . ( 2 ) See page 29 of this Official Journal . (-') OJ No L 94, 9 . 4 . 1986, p. 5 .